Appeal by the defendant from three judgments of the County Court, Nassau County (Goodman, J.), all rendered April 18, 1989, convicting him of criminal sale of a controlled substance in the fourth degree under Indictment No. 69384, attempted criminal possession of a controlled substance in the third degree under Superior Court Information No. 70437, and attempted assault in the second degree under Superior Court Information No. 70438, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v *826Gonzalez, 47 NY2d 606). Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.